Citation Nr: 1229547	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  09-04 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected lumbar spine disability.

2.  Entitlement to an effective date prior to March 29, 2006, for the award of service connection for right lower extremity radiculopathy.

3.  Entitlement to an effective date prior to March 29, 2006, for the award of service connection for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

The Veteran and L.J.

ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active service from September 1975 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Wichita, Kansas. 

In October 2010, the Veteran and his spouse testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file

This matter was previously before the Board in December 2010 at which time the previously denied claim of service connection for a cervical spine disorder was reopened and remanded for additional development.  That decision also awarded separate 40 percent disability ratings for the moderate incomplete paralysis of the right and left lower extremities.  The issues as captioned above have been returned to the Board.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

REMAND

After carefully considering this matter, and for reasons expressed immediately below, the Board believes that this case must be remanded for further development of the record.  The Board regrets the delay associated with this remand, especially considering that this matter was the subject of a previous remand.  However, another remand is necessary to ensure that the Veteran is accorded full compliance with the statutory duty to assist. 

In the December 2010 remand, the Board instructed the RO/AMC to arrange for a new VA examination to determine the etiology of any currently diagnosed cervical spine disorder.  The examiner was instructed to record the full history of the disorder, including the Veteran's account of the onset/etiology of his disability, and specifically comment as to the likelihood that any currently diagnosed cervical spine disorder had its onset in-service; is related to active service, to include in-service injury; and/or was caused, and/or aggravated (permanently worsened), by any of the Veteran's service connected disabilities.  The examiner was also asked to specifically comment on whether there was any relationship between the Veteran's cervical spine symptoms, as noted in his service treatment records, and any currently diagnosed disorder, including whether there was continuity of symptoms since service.  In doing so, the examiner was instructed to consider and address the Veteran's reports of continuity of symptomatology and the January 2010 statement of private physician, R.G., indicating that it was suspected that the Veteran's history of fusion in the lower portion of the neck was secondary to trauma received during his military service.

In response, the Veteran was afforded a VA examination in July 2012.  The examiner diagnosed the Veteran with cervical spine multilevel spondylosis/degenerative disc disease, status post anterior approach C7/T1 discectomy and fusion with decompression.  The examiner also reviewed the Veteran's history, his reports of continuity of symptomatology, and the January 2010 statement by R.G.  The examiner then opined that the Veteran's current neck condition was not caused by or a result of service, finding that the degenerative changes of the cervical spine were consistent with age-related wear and tear pathology over time.

However, the examiner did not specifically address whether the Veteran's cervical spine disability was caused or is aggravated by the Veteran's service-connected lumbar spine disability with bilateral lower extremity radiculopathy.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Accordingly, an additional remand is now necessary so that the claims file may be returned to the March 2012 VA examiner to provide an addendum, which addresses the likelihood that such secondary causation or aggravation occurred.  

Prior to arranging for the addendum, the RO/AMC should obtain all available VA medical records of treatment or evaluation for cervical and lumbar spine disability from June 2012 to the present.  The RO/AMC should also ask the Veteran to identify any additional recent sources of treatment or evaluation he has received for cervical and lumbar spine disability and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.   

The Board also notes that in a June 2012 rating decision, the AMC implemented a December 2010 Board decision by granting service connection for right and left lower extremity radiculopathy and assigning 40 percent disability ratings for each extremity, effective March 29, 2006.  While the Veteran submitted a statement later in June 2012 expressing disagreement with the assignment of March 29, 2006, effective date, it appears that no subsequent Statement of the Case was ever issued with regard to this issue.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO/AMC that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.   The RO/AMC shall obtain all available VA medical records of treatment or evaluation for cervical and lumbar spine disability from June 2012, to the present.  The RO/AMC shall also ask the Veteran to identify any additional recent sources of treatment or evaluation he has received for cervical and lumbar spine disability and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.   

2.  The RO/AMC shall return the claims file to the March 2012 VA examiner to provide an addendum opinion addressing the likelihood that the Veteran's current cervical spine disorder was caused or aggravated by his service-connected lumbar spine disability with bilateral lower extremity radiculopathy.  After reviewing the claims file, including any Virtual VA records, the examiner shall provide opinions in answer to the following questions:

(a)  Is it at least as likely as not that the Veteran's service-connected lumbar spine disability with bilateral lower extremity radiculopathy has caused his current cervical spine disability?

(b)  Is it at least as likely as not that the Veteran's service-connected lumbar spine disability with lower extremity radiculopathy aggravates (i.e. permanently worsens) the current cervical spine disorder.

In doing so, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

3.  The RO/AMC shall issue a Statement of the Case to the Veteran addressing the matter of an earlier effective date for service connection for bilateral lower extremity radiculopathy, including citation to all relevant law and regulations pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


